Detailed Action
	This action is responsive to an original application filed on 3/18/2019 with acknowledgement that this application has a priority date of 3/19/2018 to US Provisional Application 62/644,906. 
	Claims 14-15, 18-20, 27-32, and 34-42 are currently pending.  Claims 14, 18, and 27 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on October 6, 2022 is acknowledged.  Five pages of amended claims were received on 10/6/2022.
	Claims 14, 18, 27, 35, and 40 have been amended.  Claim 42 is newly presented.  Claims 14 and 40 have been amended such that they are no longer objected to, however newly presented Claim 42 is objected to as noted below.  Claim 35 has been amended such that it is no longer rejected under 35 U.S.C. 112(b).  

Claim Objections
Claim 42 is objected to because of the following informality:
In Claim 42 Line 3, “to be grasp by a user” should be revised to “to be grasped by a user” to ensure proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19-20, 29, 34, 36-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0198414 A1 to Munn et al. (“Munn”) in view of US Patent 6,769,632 to Takeuchi (“Takeuchi”), US PGPUB 2016/0175862 A1 to Chen (“Chen”), and US Patent 7,178,743 to Clarke et al. (“Clarke”).
As to Claim 14, Munn discloses a handheld airless fluid sprayer system (See Figs. 1 and 9, the handheld airless fluid sprayer system comprises #100 “sprayer” and #300 “container adapter”.  Paint is not sprayed with guidance of air thus the sprayer system is considered airless.) comprising: 
a refillable cartridge (Fig. 2 #104 “reservoir”, See Figs. 9-10 showing the cartridge being refilled) comprising: 
a cartridge housing (Fig. 4 #110 “cylinder”) defining an interior (See Annotated Fig. 1) of the refillable cartridge configured to store a fluid (Paragraph 0022 “paint”);
a plunger (Fig. 4 #114 “piston assembly”) disposed in the cartridge housing and configured to actuate in a first direction (See Annotated Figs. 1 and 10) to draw the fluid into the cartridge housing (See Fig. 10 showing the plunger actuated in a first direction, See Paragraph 0039); and
a cartridge outlet (Fig. 2 #160 “outlet port”); and
a sprayer assembly (Fig. 1 #102 “sprayer body”) comprising: 
an inlet (Fig. 4 #162 “inlet”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 4 and Paragraph 0024);
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0006); and 
an airless fluid pump (Fig. 1 #164 “pump”) disposed within a sprayer housing (See Paragraph 0024, See Annotated Fig. 1) of the sprayer assembly and configured to pump the fluid from the inlet to the spray outlet (See Paragraphs 0024 and 0039).
 Regarding Claim 14, in reference to the handheld airless fluid sprayer system of Munn as applied above, Munn does not disclose wherein the refillable cartridge comprises a pressure inlet configured to receive pressurized air that generates a biasing force on the plunger in a second direction with aides in expulsion of the fluid from the cartridge outlet (See Annotated Fig. 1 showing the second direction, no pressurized air is disclosed) and wherein the sprayer assembly comprises an air pump within the sprayer housing configured to pump the pressurized air to the pressure inlet.
However, Takeuchi discloses an airless fluid sprayer system (See Annotated Fig. 1) comprising: 
a refillable cartridge (See Annotated Fig. 1) comprising:  
a cartridge housing (Fig. 1 #2 “tank”) defining an interior of the refillable cartridge (See Fig. 1, #2 has an interior that #1 is placed in) configured to store a fluid (See Fig. 1, the tube #1 in side of the tank #2 stores the fluid that is a coating material, thus the fluid is stored in #2);
a plunger (Fig. 2 #2c “piston”) disposed in the cartridge housing (See Annotated Fig. 2);
a cartridge outlet (Fig. 2 #2a “discharge opening”); and
a pressure inlet (Fig. 1 #2b “injection opening”) configured to receive pressurized air (Col. 2 Line 65 “compressed air”) that generates a biasing force on the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet (See Col. 3 Lines 3-10); and
a sprayer assembly (See Annotated Fig. 1) comprising: 
an inlet configured to couple to the refillable cartridge (See Annotated Fig. 1) and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 1)
a spray outlet (See Annotated Fig. 1) configured to spray the fluid (See Col. 4 Lines 1-5, the spray outlet is on a spray gun); and
an airless fluid pump (Fig. 1 #5 “metering pump”) configured to pump the fluid from the inlet to the spray outlet (See Col. 3 Lines 39-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid sprayer system of Munn as applied above such that the refillable cartridge comprises a pressure inlet configured to receive pressurized air that generates a biasing force on the plunger in the second direction which aides in expulsion of the fluid from the cartridge outlet, as taught by Takeuchi, for the purpose of supplying sufficient force on the plunger such that a viscous fluid can be dispensed at an appropriate flow rate from the handheld fluid sprayer system (See Col. 5 Lines 23-34 and Col. 5 Lines 47-55).
Regarding Claim 14, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi as applied above, Takeuchi does not disclose comprising an air pump disposed within the sprayer housing and configured to pump the pressurized air to the pressure inlet of the refillable cartridge (See Col. 2 Lines 55-67 which disclose pressurized air being provided to the pressure inlet, however the source of the pressurized air is not described in detail.).
However, Chen discloses a handheld fluid sprayer system (See Annotated Fig. 1) comprising: 
a refillable cartridge (see Annotated Fig. 1) comprising:
a cartridge housing (See Annotated Fig. 1) defining an interior of the refillable cartridge configured to store a fluid (Paragraph 0008 “paint”); and
a cartridge outlet (See Annotated Fig. 1); and
a sprayer assembly (See Annotated Fig. 1) comprising; 
an inlet (See Annotated Fig. 1) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Annotated Fig. 1);
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0008); and
an air pump (See Annotated Fig. 1) configured to pump the pressurized air to a pressure inlet (See Annotated Fig. 1 and Paragraph 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid sprayer system of Munn in view of Takeuchi as applied above such that the sprayer assembly comprises an air pump configured to pump the pressurized air to the pressure inlet of the refillable cartridge, as doing so would utilize a known technique taught by Chen to yield the predictable result of generating pressurized air with reduced noise pollution (See Paragraph 0008).
Regarding Claim 14, in reference to the handheld airless sprayer system of Munn in view of Takeuchi and Chen as applied above, Chen does not disclose wherein the air pump is disposed within the sprayer housing (See Annotated Fig. 1, the air pump is separate from the sprayer housing).
However, Clarke discloses a handheld fluid sprayer system (Fig. 2 #10 “portable sprayer”) comprising a fluid pump (Fig. 2 #114 “liquid pump”) and an air pump (Fig. 2 #108 “air pump”) disposed within a sprayer housing (Fig. 2 #12 “housing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless sprayer system of Munn in view of Takeuchi and Chen as applied above such that the air pump of Chen is also disposed within the sprayer housing of Munn, as taught by Clarke for the purpose of having the entire handheld airless fluid sprayer system be portable (See Col. 2 Lines 54-67).
As to Claim 19, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above, Munn further discloses wherein the fluid comprises paint (See Paragraph 0022). 
As to Claim 20, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above, Munn further discloses wherein the refillable cartridge is removably couplable to the inlet and interchangeable with a second refillable cartridge (See Paragraphs 0021 and 0024, the cartridge is removably couplable to the inlet via threads, and it is understood that the refillable cartridge can be replaced with another identical refillable cartridge as desired).
As to Claim 29, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above, Munn further discloses wherein the fluid pump is disposed in a fluid path between the inlet and the spray outlet (See Annotated Fig. 1).
Regarding Claim 34, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above, Munn and Chen do not specifically disclose wherein the fluid pump and the air pump are driven by one or more motors.
However, Clarke discloses a handheld fluid sprayer system (Fig. 1 #10 “portable sprayer”) comprising a fluid pump (Fig. 2 #114 “liquid pump”) and an air pump (Fig. 2 #108 “air pump”) that are driven by one or more motors (Fig. 2 #110 “air pump motor” and  “liquid pump motor” from Col. 4 Lines 48-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above such that the fluid pump and the air pump are driven by one or more motors, as doing so would utilize a known technique taught by Clarke to yield the predictable result of driving the pumps using electric power (See Col. 5 Lines 3-6). 
Regarding Claim 36, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 34 above, Chen as applied above does not specifically disclose wherein the air pump is driven by a reciprocating mechanism (See Paragraph 0008, the second pump is a diaphragm pump).
However, Chen does additionally disclose another handheld fluid sprayer system wherein an air pump is driven by a reciprocating mechanism (Paragraph 0002 “piston-type high pressure air compressor”, which is understood to be a pump driven by a reciprocating mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid sprayer system of Munn in view of Takeuchi, Clarke, and Chen as applied to Claim 34 above such that the air pump is driven by a reciprocating mechanism, as taught by Chen, as doing so would utilize simple substitution of one known element for another to obtain the predictable result of providing high pressurized air while having some noise generated (See Paragraph 0008).
Regarding Claim 37, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 36 above, Chen does not specifically disclose wherein the reciprocating mechanism comprises a scotch yoke.
However it would have been obvious to one of ordinary skill in the art to utilize any type of reciprocating mechanism in the air pump, including a scotch yoke, which would be suitable for utilizing in the air pump of Chen to pressurize the air (Per Paragraph 0002 it is understood that the air compressor disclosed is driven by a piston which can be a scotch yoke).
As to Claim 42, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 19 above, Munn further discloses wherein the sprayer assembly comprises a sprayer handle (See Annotated Fig. 1) disposed on a first side of the sprayer housing (See Annotated Fig. 1, Merriam Webster defines side as a place, space or direction with respect to a center or to a line of division, thus one half of the sprayer housing can be considered a first side) and configured to be grasp by a user (See Annotated Fig. 1, the sprayer handle appears to be configured such that it can be grasped by a user), and
the refillable cartridge, when coupled to the inlet, is disposed on a second side of the sprayer housing opposite the first side (See Annotated Fig. 1.  Another half of the sprayer housing can be considered a second side.).

Claims 15 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Takeuchi, Chen, Clarke, and US Patent 6,270,327 to Wolz et al. (“Wolz”).
As to Claim 15, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above, Munn further discloses comprising:
a handle (Fig. 10 #194 “handle”) wherein the handheld fluid sprayer system comprises: 
a first configuration in which the plunger moves within the cartridge housing in the second direction (See Annotated Figs. 1 and 10) toward the cartridge outlet as fluid is pumped into the inlet of the sprayer assembly (See Annotated Fig. 1), and 
a second configuration in which the handle is coupled to the plunger and at least a portion of the handle is disposed outside of the cartridge housing of the refillable cartridge (See Annotated Fig. 10).
Regarding Claim 15, Munn does not specifically disclose wherein the handle is configured to removably couple to the plunger, and wherein the handle is removed from the plunger in the first configuration (See Annotated Fig. 1 and Annotated Fig. 10, the handle appears to be coupled to the plunger by fasteners, but Munn does not specifically disclose that the handle can be removed from the plunger).
However, Wolz discloses a handheld fluid sprayer system (Fig. 2 #10 “pump”) comprising:
a refillable cartridge (See Fig. 2, the refillable cartridge is the entire pump other than #28 and #30) comprising: 
a cartridge housing (Fig. 2 #18 “housing”) defining an interior of the refillable cartridge configured to store a fluid (Col. 2 Line 61 “air”);
a plunger (Fig. 2 #36 “plunger”) disposed in the cartridge housing and configured to actuate in a first direction to draw the fluid into the housing (See Fig. 2, a first direction is upwards on Fig. 2, Col. 4 Lines 25-28 discloses the plunger reciprocating);
a cartridge outlet (Fig. 2 #34 “fitting”); and
a handle (Fig. 2 #44 “handle”) configured to removably couple to the plunger (See Col. 4 Line 65 – Col. 5 Line 22); and
a sprayer assembly (Fig. 2 #28 “hose” and #30 “connection fitting”) comprising:
an inlet (See Fig. 2, the inlet is an end of the hose #28 that is coupled to #34) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Fig. 2 and Col. 5 Lines 1-10); and
a spray outlet (Fig. 2 #30 “connection fitting”) configured to spray the fluid (See Col. 3 Lines 40-50).
wherein the handheld fluid sprayer system comprises a first configuration in which the handle is removed from the plunger (See Fig. 4 and Col. 4 Lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid spray system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above such that the handle is configured to removably couple to the plunger, as taught by Wolz, for the purpose of reducing occupied space when the handle is not being used to draw fluid into the refillable cartridge (See Col. 1 Lines 63-65).  Modifying the handle of Munn such that it is configured to removably couple to the plunger would result in a first configuration existing in which the handle is removed from the plunger and the plunger moves within the cartridge housing in a second direction. 
As to Claim 38, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Wolz as applied to Claim 15 above, Munn further discloses comprising:
an end cap (Fig. 3 #190 “piston”) removably couplable to an end of the cartridge housing opposite the cartridge outlet (See Paragraph 0026), wherein the end cap comprises an aperture configured to receive the handle when the handle is coupled to the plunger (See Annotated Fig. 10, the handle is coupled to the end cap by fasteners, and the fasteners are placed in apertures in the end cap). 
As to Claim 39, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Wolz as applied to Claim 38 above, Munn further discloses wherein the handle is removably coupled to the plunger by rotating the handle relative to the plunger (See Annotated Fig. 10, when the fasteners are removed the handle is configured such that it can be removed from contact with the plunger by shifting and rotating it relative to the end cap).
As to Claim 40, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Wolz as applied to Claim 38 above, Munn further discloses wherein the end cap comprises a first end cap (See Annotated Fig. 10).  
Furthermore, Takeuchi further discloses comprising a second end cap couplable to the end of the cartridge housing opposite the cartridge outlet (See Annotated Fig. 2, the housing appears to have a cap on the end of the housing opposite the cartridge outlet), the second end cap comprising the pressure inlet configured to receive the pressurized air that generates the biasing force on the plunger in a second direction which aides in expulsion of the fluid from the cartridge outlet (See Annotated Fig. 2). 
Regarding Claim 40, Takeuchi does not disclose wherein the second end cap is removably couplable to the end of the housing opposite the cartridge outlet.
However, Munn discloses wherein the first end cap is removably couplable to the end of the housing opposite the cartridge outlet (See Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Wolz as applied above such that the second end cap is removably couplable to the end of the cartridge housing opposite the cartridge outlet, as doing so would use a known technique taught by Munn to yield the predicable result of being able to easily replace the second end cap in case it is damaged and being able to access components such as the first cap that the second cap may cover.  Furthermore, it has been held that if it were considered desirable for any reason to obtain access to the end of a region in which a cap is applied, it would be obvious to make the cap removable for that purpose In re Dulberg 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04.II.V.C.
As to Claim 41, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Wolz as applied to Claim 40 above, Chen further discloses wherein the pressure inlet is coupled to a conduit that delivers the pressurized air from the sprayer assembly (See Annotated Fig. 1).  

Claims 18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of  US PGPUB 2006/0261185 A1 to Joseph et al. (“Joseph”).
As to Claim 18, Munn discloses a handheld fluid sprayer system (See Figs. 1 and 9, the handheld fluid sprayer system comprises #100 sprayer and #300 “container adapter”) comprising: 
a refillable cartridge (Fig. 2 #104 “reservoir” and including #122, See Figs. 9-10 showing the cartridge being refilled) comprising: 
a housing (Fig. 7 #130 “cylinder member”) defining an interior (See Annotated Fig. 1) of the refillable cartridge configured to store a fluid (Paragraph 0022 “paint”); 
a cartridge outlet (See Fig. 3, the cartridge outlet is a top open end of #130); 
a plunger (Fig. 4 #114 “piston assembly”) disposed in the housing and configured to actuate in a first direction (See Annotated Figs. 1 and 10) to draw the fluid into the housing (See Fig. 10 showing the plunger actuated in a first direction, See Paragraph 0039); and
an outlet offset device (Fig. 3 #140 “end member”) couplable to the cartridge outlet (See Fig. 3), the outlet offset device having a device inlet (See Fig. 3, the device inlet is a bottom open end of #140) configured to receive fluid from the housing and a device outlet (Fig. 3 #160 “outlet port”); 
a sprayer assembly (Fig. 1 #102 “sprayer body”) comprising: 
an inlet (Fig. 4 #162 “inlet”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet (See Fig. 4 and Paragraph 0024); 
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0006); and 
a pump (Fig. 1 #164 “pump”) configured to pump the fluid from the inlet to the spray outlet (See Paragraphs 0024 and 0039); and 
a pickup assembly (Fig. 5 #300 “container adapter”) configured to attach to the device outlet of the outlet offset device (See Fig. 9) such that the pickup assembly is carried on the outlet offset device (See Figs. 9-10 and Paragraphs 0024 and 0038, the pickup assembly #300 attaches to the outlet offset device #160 with seal member #156 of the outlet offset device engaged with port #316 of the pickup assembly such that the pickup assembly can be carried on the outlet offset device), wherein the pickup assembly defines a fluid path (Fig. 5 #304 “supply tube”) through which the fluid flows as the fluid is drawn into the housing of the refillable cartridge (See Paragraph 0038).
Regarding Claim 18, Munn does not disclose wherein the outlet offset device has a device outlet that is laterally offset from the device inlet relative to a centerline of the housing (See Fig. 3, the device outlet, device inlet, and housing all have a shared centerline).
However, Joseph discloses a handheld fluid sprayer system (See Fig. 7) comprising: 
a refillable cartridge (Fig. 7 #202 “reservoir”) comprising: 
a housing (Fig. 7 #208 “outer container”) defining an interior (See Annotated Fig. 7) of the refillable cartridge configured to store a fluid (Paragraph 0078 “paint”); 
a cartridge outlet (See Annotated Fig. 7, the cartridge outlet is a top open end of #208); and
an outlet offset device (Fig. 10 #410 “lid”) couplable to the cartridge outlet (See Annotated Figs. 7 and 10), the outlet offset device having a device inlet (See Annotated Fig. 10, the device inlet is a bottom open end of #410) configured to receive fluid from the housing and a device outlet (See Annotated Fig. 10) that is laterally offset from the device inlet relative to a centerline of the housing (See Annotated Fig. 10, the device outlet is to the side of the device inlet.  The centerline of the device inlet and the centerline of the housing line up with each other and are both at an angle relative to the centerline of the device outlet.  A center point of the device inlet is laterally offset from a center point of the device inlet); and
a sprayer assembly (See Annotated Fig. 7) comprising: 
an inlet (See Annotated Fig. 7) configured to couple to the refillable cartridge (See Annotated Fig. 7) and receive the fluid from the cartridge outlet (See Paragraph 0063); and 
a spray outlet (Fig. 7 #205 “nozzle”) configured to spray the fluid in a spray pattern (See Paragraph 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet offset device of Munn such that the device outlet is laterally offset from the device inlet relative to a centerline of the housing, as taught by Joseph, for the purpose of being able to rotate the position of the refillable cartridge relative to the sprayer assembly without removing the refillable cartridge (See Paragraph 0098) and optimize balance and handling of the handheld fluid sprayer system while spraying (See Paragraph 0099). 
As to Claim 27, Munn discloses a handheld fluid sprayer system (See Figs. 1 and 9, the handheld fluid sprayer system comprises #100 sprayer and #300 “container adapter”) comprising: 
a refillable cartridge (Fig. 2 #104 “reservoir” without #122, See Figs. 9-10 showing the cartridge being refilled) comprising: 
a housing (Fig. 7 #130 “cylinder member”) defining an interior (See Annotated Fig. 1) of the refillable cartridge configured to store a fluid (Paragraph 0022 “paint”); 
a cartridge outlet (See Fig. 3, the cartridge outlet is a top open end of #130); 
a plunger (Fig. 4 #114 “piston assembly”) disposed in the housing and configured to actuate in a first direction (See Annotated Figs. 1 and 10) to draw the fluid into the housing (See Fig. 10 showing the plunger actuated in a first direction, See Paragraph 0039); and
a sprayer assembly (Fig. 1 #102 “sprayer body” along with #122) comprising: 
an inlet (Fig. 4 #162 “inlet”) configured to removable couple to the refillable cartridge (See Fig. 4 and Paragraph 0024, the inlet #162 can removably couple to the refillable cartridge when #142 is unscrewed from #104) and receive the fluid from the cartridge outlet (See Fig. 4 and Paragraph 0024); 
a spray outlet (See Annotated Fig. 1) configured to spray the fluid in a spray pattern (See Paragraph 0006); and 
a pump (Fig. 1 #164 “pump”) configured to pump the fluid from the inlet to the spray outlet (See Paragraphs 0024 and 0039).
Regarding Claim 27, Munn does not disclose the sprayer assembly further comprising a refill port configured to define a fluid path that the fluid follows as the fluid is drawn into the housing of the refillable cartridge through the cartridge outlet, the refill port being accessible when the refillable cartridge is coupled to the inlet (See Figs. 1 and 2, #160 can be considered a refill port but it is not accessible when the refillable cartridge is coupled to the inlet).  
However, Joseph discloses a handheld fluid sprayer system (See Annotated Fig. 7-Alt) comprising: 
a refillable cartridge (See Annotated Fig. 7-Alt.  The refillable cartridge is #202 “reservoir”, not including #410) comprising: 
a housing (Fig. 7 #208 “outer container”) defining an interior (See Annotated Fig. 7-Alt) of the refillable cartridge configured to store a fluid (Paragraph 0078 “paint”); and
a cartridge outlet (See Annotated Fig. 7, the cartridge outlet is a top open end of #208); and
a sprayer assembly (See Annotated Fig. 7-Alt, the sprayer assembly includes #410) comprising: 
an inlet (See Annotated Fig. 7-Alt) configured to couple to the refillable cartridge (See Annotated Fig. 7-Alt) and receive the fluid from the cartridge outlet of the refillable cartridge (See Paragraph 0063); and 
a spray outlet (Fig. 7 #205 “nozzle”) configured to spray the fluid in a spray pattern (See Paragraph 0017), and
a refill port (Fig. 10 #420 “separate inlet) configured to define a fluid path that the fluid follows as the fluid is drawn into the housing of the refillable cartridge through the cartridge outlet (See Paragraphs 0078 and 0100), the refill port being accessible when the refillable cartridge is coupled to the inlet (See Annotated Fig. 7-Alt and Paragraph 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer assembly of Munn such that it further comprises a refill port configured to define a fluid path that the fluid follows as the fluid is drawn into the housing of the refillable cartridge through the cartridge outlet, the refill port being accessible when the refillable cartridge is coupled to the inlet, as taught by Joseph for the purpose of allowing the refillable cartridge to be filled without having to remove it from the sprayer assembly (See Paragraph 0078).
As to Claim 28, in reference to the handheld fluid sprayer system of Munn in view of Joseph as applied to Claim 27 above, Joseph further discloses comprising a refill cap (Fig. 10 #421 “detachable closure cap”) configured to couple to the refill port (See Annotated Fig. 10). 
	Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Takeuchi, Chen, Clarke, and PGPUB 2013/0206856 A1 to Thompson et al. (“Thompson”).
Regarding Claim 30, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 29 above, Munn does not specifically disclose comprising a motor configured to drive the fluid pump.
Regarding Claim 31, Munn does not specifically disclose further comprising a battery configured to power the motor.
Regarding Claim 32, Munn does not specifically disclose wherein the fluid pump comprises a reciprocating piston pump.
However, Thompson discloses a handheld airless fluid sprayer system (Fig. 2 #10 “sprayer”) comprising:
a refillable cartridge (See Fig. 2, #16 “container”, see Paragraph 0075 disclosing refilling the container) comprising: 
a cartridge housing (Fig. 2 #16) defining an interior (See Fig. 2 showing an inside volume of #16) configured to store a fluid (See Paragraph 0039); and 	
a cartridge outlet (See Fig. 2 showing a top opening in #16); and 
a sprayer assembly (See Fig. 2, the sprayer assembly is all of #10 other than #16) comprising: 
an inlet (Fig. 2 #48 “suction tube”) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Paragraph 0042); 
a spray outlet (Fig. 9 #186 “spray orifice”) configured to spray the fluid in a spray pattern (See Paragraph 0057);
an airless fluid pump (Fig. 2 #18 “pumping mechanism”) disposed within a sprayer housing of the sprayer assembly (See Figs. 2 and 3) and configured to pump the fluid from the inlet to the spray outlet (See Paragraph 0037), wherein the fluid pump comprises a reciprocating piston pump (See Paragraph 0066);
a motor (Fig. 2 #20 “drive element”, which per Paragraph 0048 includes a DC motor) configured to drive the fluid pump (See Paragraph 0066);
a battery (Fig. 2 #26 “battery”) configured to power the motor (See Paragraphs 0041 and 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 29 above to have a motor configured to drive the fluid pump and a battery configured to power the motor, wherein the fluid pump comprises a reciprocating piston pump, as taught by Thompson, for the purpose of continuously operating the fluid pump by powering a motor to turn reciprocating motion into linear motion (See Paragraph 0066) without needing to plug a cord into a power outlet (See Paragraph 0048).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Munn in view of Takeuchi, Chen, Clarke, Thompson, and US PGPUB 2016/0161059 A1 to Kristola et al. (“Kristola”).
Regarding Claim 35, in reference to the handheld airless fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Thompson as applied to Claim 34 above, wherein the one or more motors comprise a motor configured to drive both the fluid pump to pump the paint and the air pump to pump the pressurized air is not disclosed.
However, Kristola discloses a motor (Fig. 5 #60 “motor”, per paragraph 0023 it can be an electric motor with a scotch yoke transmission) configured to drive a first pump (Fig. 5 #14A “bellows pump”) and second pump (Fig. 5 #14B “bellows pump”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Thompson as applied to Claim 34 above to have the one or more motors comprise a single motor configured to drive both the fluid pump to pump the paint and the air pump to pump the pressurized air, as doing so would utilize a known technique taught by Kristola to yield the predictable result of having a simpler handheld airless fluid sprayer system with less components, requiring less maintenance and cost (See Paragraph 0034).


    PNG
    media_image1.png
    527
    626
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    732
    687
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    479
    658
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    355
    674
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    615
    723
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    804
    807
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    804
    807
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    624
    811
    media_image8.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Regarding independent Claim 14, applicant argues that Takeuchi does not teach or suggest a handheld sprayer system.  In response to applicant's argument that Takeuchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the sprayer system of Takeuchi is pertinent to the particular problem with which the applicant was concerned, as it is used for dispensing a coating fluid with a plunger.  Furthermore, the sprayer system of Takeuchi appears to be configured such that at least a portion of it can be held by hand.  Regardless of whether or not the sprayer system of Takeuchi is a handheld fluid sprayer system, the sprayer system is still analogous to the sprayer system of Munn, since both are sprayer systems for providing coating agents that have refillable cartridges.  Applicant also argues that the sprayer system of Takeuchi is used for dispensing fluids having a higher viscosity than the paint that Munn dispenses.  This argument is not found persuasive, because Munn does not disclose specific flow rates, pressures, or viscosities of paints being sprayed.  It is understood that one of ordinary skill in the art would be motivated to dispense a variety of paints having various viscosities under different conditions, some of which may require additional force on the plunger of Munn to deliver at an appropriate flow rate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid sprayer system of Munn as applied above such that the refillable cartridge comprises a pressure inlet configured to receive pressurized air that generates a biasing force on the plunger in the second direction which aides in expulsion of the fluid from the cartridge outlet, as taught by Takeuchi, for the purpose of supplying sufficient force on the plunger such that a viscous fluid can be dispensed at an appropriate flow rate from the handheld fluid sprayer system (See Takeuchi Col. 5 Lines 23-34 and Col. 5 Lines 47-55).  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Regarding independent Claim 14, applicant also argues that there is no motivation or rationale for the air pump of Chen to be used in the handheld sprayer of the proposed combination of Munn in view of Takeuchi.  This is not found persuasive because Takeuchi provides pressurized air to a refillable cartridge, but Takeuchi does not specifically disclose how the pressurized air is provided to the refillable cartridge.  The teaching of Chen is relied solely to have the source of pressurized air be an air pump, as doing so would yield the predictable result of generating pressurized air with reduced noise pollution (See Chen Paragraph 0008).  Making such a modification would be desirable to one of ordinary skill in the art as it would avoid irritation and possible ear damage to nearby people while providing pressurized air to a refillable cartridge having a plunger, which Takeuchi teaches. 
Regarding independent Claim 14, applicant additionally argues that the air supply cited in Clarke provides air to nozzles and is not used in an airless system and does not suggest providing air to an inlet of a cartridge.  Applicant further argues that Clarke provides no suggestion to move the pump of Chen to be disposed within the sprayer housing as this is contrary to the purpose of Chen and would not be suitable for the intended purpose of Munn, that is as a handheld sprayer that can be carried by a user.  This argument is not found persuasive because Clarke is relied upon to teach having a handheld sprayer with multiple pumps, one of which is an air pump, disposed within a sprayer housing of a handheld sprayer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless sprayer system of Munn in view of Takeuchi and Chen as applied above such that the air pump of Chen is also disposed within the sprayer housing of Munn, as taught by Clarke for the purpose of having the entire handheld airless fluid sprayer system be portable (See Clarke Col. 2 Lines 54-67).
Regarding independent Claim 18, applicant argues that Munn does not teach or suggest a pickup assembly configured to attach to the device outlet of the outlet offset device such that the pickup assembly is carried on the outlet offset device, wherein the pickup assembly defines a fluid path through which the fluid flows as the fluid is drawn into the housing of the refillable cartridge.  Applicant further argues that the pickup assembly element of Munn is not taught as attached or carried on the outlet offset device.  This argument is not found persuasive because Munn teaches a pickup assembly (Fig. 5 #300 “container adapter”) configured to attach to the device outlet of the outlet offset device (See Munn Fig. 9) such that the pickup assembly is carried on the outlet offset device (See Figs. 9-10 and Paragraphs 0024 and 0038, the pickup assembly #300 attaches to the outlet offset device #160 with seal member #156 of the outlet offset device engaged with port #316 of the pickup assembly such that the pickup assembly can be carried on the outlet offset device), wherein the pickup assembly defines a fluid path (Fig. 5 #304 “supply tube”) through which the fluid flows as the fluid is drawn into the housing of the refillable cartridge (See Paragraph 0038).  Examiner notes that Merriam Webster defines “carry” as to move while supporting,  thus since #156 of the outlet offset device of Munn creates a seal with #316 of the pickup assembly of Munn, it is understood that the pickup assembly is configured to attach to the device outlet of the outlet offset device such that the pickup assembly is carried on the outlet offset device
Regarding independent Claim 27, applicant argues that Joseph does not teach or suggest a sprayer assembly having a refill port and that the refill port of Joseph is on the refillable cartridge.  This argument is not found persuasive because the refillable cartridge of Munn can be considered #104 “reservoir” without #122 and the sprayer assembly of Munn can be considered to include #122.  Furthermore, the refillable cartridge of Joseph can be considered #202 “reservoir”, not including #410, and the sprayer assembly of Joseph can be considered to include #410.  Examiner notes that in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  Therefore, the sprayer assembly of Joseph can be interpreted as including #410, thus having a refill port.  
Regarding dependent Claim 15, applicant argues that Wolz is not directed to a paint sprayer and provides no motivation or rationale to modify the paint sprayer of Munn, let alone teach or suggest a handle couplable to the plunger.  This argument is not found persuasive because though Wolz does not teach dispensing paint, Wolz is analogous art to Munn since Wolz discloses a handheld fluid sprayer system comprising a refillable cartridge that has a cartridge housing, a plunger, and a handle.  Wolz further discloses wherein the handheld fluid sprayer system comprises a first configuration in which the handle is removed from the plunger (See Wolz Fig. 4 and Col. 4 Lines 52-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld airless fluid spray system of Munn in view of Takeuchi, Chen, and Clarke as applied to Claim 14 above such that the handle is configured to removably couple to the plunger, as taught by Wolz, for the purpose of reducing occupied space when the handle is not being used to draw fluid into the refillable cartridge (See Wolz Col. 1 Lines 63-65).  
Regarding dependent Claim 35, applicant argues that Kristola provides no teaching or suggestion of modifying a motor of Munn to drive an air pump to pump pressurized fluid and a fluid pump to pump paint.  This argument is not found persuasive, because regardless of the types of fluids that the pumps of Kristola dispense, Kristola discloses a motor (Fig. 5 #60 “motor”, per paragraph 0023 it can be an electric motor with a scotch yoke transmission) configured to drive a first pump (Fig. 5 #14A “bellows pump”) and second pump (Fig. 5 #14B “bellows pump”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Munn in view of Takeuchi, Chen, Clarke, and Thompson as applied to Claim 34 above to have the one or more motors comprise a single motor configured to drive both the fluid pump to pump the paint and the air pump to pump the pressurized air, as doing so would utilize a known technique taught by Kristola to yield the predictable result of having a simpler handheld airless fluid sprayer system with less components, requiring less maintenance and cost (See Paragraph 0034).  In response to applicant's argument that Kristola is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the motor of Kristola is pertinent to the particular problem with which the applicant was concerned, as it is used for driving multiple pumps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB 2020/0261933 A1 to Smith discloses a handheld airless fluid sprayer system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        November 15, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752